ORDER

PER CURIAM.
Gaudencio Medina-Laureano appeals from the trial court’s judgment entered upon a jury verdict convicting him of second-degree assault and sentencing him to a year in prison. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not *827clearly abuse its broad discretion in excluding certain testimony. State v. Chaney, 967 S.W.2d 47, 55 (Mo.banc 1998). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
i